UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2010 Date of reporting period:September 30, 2010 Item 1. Report to Stockholders. [ Kirr, Marbach Partners Value Fund Annual Report www■kmpartnersfunds■com September 30, 2010 KIRR, MARBACH PARTNERS VALUE FUND “History doesn’t repeat itself, but it does rhyme” —Mark Twain November 22, 2010 Dear Fellow Shareholders: In our quarterly report dated July 21, 2010, we acknowledged our disappointment that Q1-2010’s strong returns had vaporized (and then some) during Q2-2010.We also stated our belief this weakness did not signal we were headed for a “double dip” in the economy or a new bear market.Further, we remained constructive on the longer-term outlook for the overall market and very positive on the prospects for equities held in client portfolios.We stated our intention to “stay the course.” Fast forwarding to today, the harrowing drop from April 23, 2010—July 2, 2010 (during which the S&P 500 Index lost about 16%) appears to have been just a “normal” correction.As you can see in the table below, the U.S. equity market, as measured by the Russell 3000 and S&P 500, enjoyed a strong rebound in Q3-2010 and ended the quarter in positive territory for the calendar year-to-date.We are pleased to report Value Fund experienced strong absolute and relative (to benchmarks) performance in the fiscal year ending September 30, 2010 and thus far in calendar 2010.In fact, we are proud Value Fund was included in The Wall Street Journal’s “Category Kings” series of articles for the months of April through October 2010.The most recent article, “Category Kings in 16 Realms” was published on November 1, 2010 and highlighted performance for the one-year period ending 10/29/2010. Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) September 30, 2010(4) Total Return Index Index 3-months 14.73% 11.53% 11.29% 9-months 14.05% 4.78% 3.89% One-year 21.79% 10.96% 10.16% Five-years -0.72% 0.92% 0.64% Ten-years 3.96% 0.09% -0.43% Since Inception 4.65% 1.86% 1.14% (December 31, 1998) The Fund’s Annual Operating Expenses were 1.99% according to the Prospectus dated December 30, 2009.Until February 28, 2011, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses to the extent necessary to ensure that the total annual operating expenses do not exceed 1.45% of its average net assets.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 1 KIRR, MARBACH PARTNERS VALUE FUND The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. One-year, five-year, ten-year and Since Inception returns are Average Annualized Returns. We Remain Positive on the Outlook for the U.S. Equity Market and Value Fund’s Portfolio The U.S. economy is recovering, corporate profitability is robust, corporate balance sheets are in generally good shape and valuations remain attractive.This is not to imply we expect smooth sailing ahead.In fact, investors’ psyches are still very fragile and we will not be surprised to see additional downward volatility (of the late April-early July 2010 variety).When these downdrafts occur, you can be certain the media will be quick to heighten investor anxiety by trotting out the usual cast of doomsday soothsayers as well as the more esoteric and obscure (who can forget the “Hindenburg Omen,” which in mid-August 2010 predicted an imminent market crash?).As disciplined investors, we will ignore the wailing and gnashing of teeth and remain focused on the longer-term prospects for our current and potential portfolio companies. The National Bureau of Economic Research declared in late September 2010 the recession that began in December 2007 ended in June 2009 (i.e. about 15 months after the fact).The declaration the economy has been recovering for 15 months did little to calm nervousness about the fragile state of the recovery.We agree the recovery has been far short of “robust” and there’s significant room for improvement on a number of fronts (like employment).However, as Jim Paulsen of Wells Capital Management stated in an article in the September 29, 2010 edition of Financial Times, on many metrics, the first year of the current recovery has been stronger than either of the last two recoveries during the previous 25 years.He pointed to growth in Gross Domestic Product (GDP), gains in private job creation, soaring corporate profitability and the stock market’s powerful rally off its low to bolster his assertion.While we understand it’s human nature to be impatient, the reality is economic recoveries are choppy and take time to unfold.Given the massive recent trauma experienced by world economies and financial markets, a slow and uneven recovery should not be a surprise. Bloomberg noted, for Q3-2010, companies in the S&P 500 may report profits rose 23% on average versus the same quarter in 2009.Further, more than 70% of S&P 500 companies have exceeded the average analyst estimate for four straight quarters, the longest streak in Bloomberg data going back to 1993.We believe there are two reasons for this.First, companies rapidly ratcheted-down capacity and headcount in light of the global economic crisis.As revenues recovered, margins and profitability increased dramatically.Second, analysts had been badly burned during the downturn with estimates that proved too optimistic.In response, they have now chosen to err on the side of caution.Bloomberg data shows estimates for 2011 S&P 500 earnings up about 15% versus 2010.While a slowdown from 2010’s pace, the estimated gain in 2011 could lead to record earnings. Surging profitability has led to improved generation of cash.In addition, corporations have found the debt issuance markets very accommodating.The combination has led to huge amounts of cash on corporate balance sheets (the Fed reported Q2-2010 nonfinancial company balances of $1.845 trillion in cash and short-term assets, a whisker below the Q1 balances, which were a record dating back to 1952).While corporations have been mostly hoarding this cash during these uncertain times, we are encouraged by an uptick in dividend increases, share repurchases and merger and acquisition activity.We hope as confidence is further restored, corporations will feel more comfortable spending their cash on expanding capacity and increasing hiring. 2 KIRR, MARBACH PARTNERS VALUE FUND Overall, stocks seem reasonably priced.While valuations are obviously not as cheap as they were a quarter ago (and it’s more difficult to find the big discounts), we think the stocks we own remain attractively priced and have good upside potential.Fundamentals remain generally solid, we like what we own and we remain fairly fully invested. Mid-Term Elections Have Also Historically Been Good for Stocks The Leuthold Group reported that for the 17 mid-term elections since 1942, the stock market has 1) never been down in the 200 days following the election and 2) gained an average of 18% over those first 200 days.Past performance is, of course, no guarantee of future results and we obviously wouldn’t bet the farm on a historical pattern (witness the stock market’s strong performance in September 2010, a traditionally a difficult month for stocks).Still, the pattern is strong and consistent enough we’re paying close attention.As you can see in the graph and related table in Exhibit A, the average return in the 200 days preceding a mid-term election is pretty small, but the ensuing 200 days are significantly better.Digging a little deeper, there is a fair amount of variability in the returns in the 200 days leading up to a mid-term election (i.e. about same number positive as negative and wide range of returns).However the 200 days following a mid-term election have all been positive, with strong absolute and a tighter range of returns. Stocks & Bonds/Risk vs. Perceived Risk At a basic level, a corporation can raise capital by issuing bonds and common stock.A bond is a contract whereby the issuer promises to make periodic interest payments to the bondholder during the life of the contract and repay the principal at the end.Unless the issuer defaults on the contract, the purchaser knows exactly the amount and timing of the cash payments over the life of the contract.By contrast, common stock represents a claim on the residual earnings of the corporation (i.e. the amount left after bondholders’ claims are paid).Thus, bonds are considered “senior” and common equity “junior” in a corporation’s capital structure. Everybody knows bonds outperformed stocks over the most recent 10-year period.Combined with the fact bonds are “senior” in the capital structure, doesn’t that mean bonds are less risky than stocks and, therefore, a more attractive investment?Many investors have voted with their feet by abandoning stocks and piling into bonds (see Charles Schwab graphs of stock and bond fund inflows/outflows in Exhibit B), but you really can’t answer the question until you analyze how the market is pricing stocks and bonds.Investors shouldn’t base their decision on how a security performed in the past nor solely on its intrinsic merits (i.e. “senior”), but evaluate the security on its current price relative to those merits.On that basis, with interest rates and yields at historically low levels, we’d argue bonds are generally richly valued compared with stocks and, hence, in our opinion, today are actually more risky than stocks. The Charles Schwab graph in Exhibit C illustrates the point.Since 1926, there have been only 3 instances when the 10-year U.S. Treasury Bond outperformed the S&P 500 on a 20-year trailing return basis.In the first 2 instances, relative performance flipped over the ensuing five years, as the S&P 500 outperformed the 10-year U.S. Treasury Bond.The third instance occurred as of early 2009 and relative performance has again flipped in the ensuing period.Again, past performance is no guarantee of future results, but we don’t think selling cheap assets (stocks) to buy rich assets (bonds) is a recipe for long-term investment success.We believe investors chasing the recent past relative outperformance of bonds may be disappointed. Investors’ seemingly insatiable appetite for bonds has been a boon for borrowers.Microsoft was recently able to sell $1 billion of three-year bonds with a coupon of 0.875%, the first fractional coupon ever.Mexico was able to sell $1 billion of bonds maturing in 100 years.Whether history will show these new issues as marking the top of the bond market is hard to say, but we think risk outweighs reward. 3 KIRR, MARBACH PARTNERS VALUE FUND Summary We are as pleased (and relieved) as you the market and Value Fund recovered in the third calendar quarter, but realize there’s still plenty of danger out there.As always, we thank you for the trust and confidence you’ve placed in us and will work hard everyday to continue to earn your business. In closing, we thought you might find some passages from a Time magazine article in September interesting: “If America’s economic landscape seems suddenly alien and hostile to many citizens, there is good reason:they have never seen anything like it.Nothing in memory has prepared consumers for such turbulent, epochal change, the sort of upheaval that happens once in 50 years.That may explain why so many voter polls, taken as the economy shudders toward the November election, reveal such ragged emotional edges, so much fear and misgiving.” “In a normal rebound, Americans would be witnessing a flurry of hiring, new investment and lending, and buoyant growth.But the U.S. economy remains almost comatose a full year and a half after the recession officially ended.” “The current slump already ranks as the longest period of sustained weakness since the Great Depression.That was the last time the economy staggered under as many ’structural’ burdens, as opposed to the familiar ’cyclical’ problems that create temporary recessions once or twice a decade.The structural faults…represent once-in-a-lifetime dislocations that will take years to work out.Among them:the job drought, the debt hangover…the real estate depression, the health-care cost explosion and the runaway federal deficit.This is a sick economy that won’t respond to traditional remedies…there’s going to be a lot of trauma before it’s over.” As Mark Twain said in the quote at the top of this letter, history does indeed rhyme.The above passages were from the September 28, 1992 issue of Time! 2010 Capital Gain and Distribution Estimates As you probably know, mutual funds are required to annually distribute net capital gains to shareholders.Shareholders are then taxed on those gains, even if they continue to hold their fund shares.Due to realized loss carryforwards, Value Fund will not pay a capital gain distribution in 2010.However, Value Fund will likely pay a small income distribution in late December 2010.Please check Value Fund’s website at www.kmpartnersfunds.com in mid-December for updated estimates. Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Please refer to the Schedule of Investments for complete fund holdings information.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. 4 KIRR, MARBACH PARTNERS VALUE FUND The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. “Standard deviation” is a statistical measure of the frequency dispersion of a sequence of returns. Exhibit B Footnote—“As of 6/10.Data based on 36-month sum.Source:Investment Company Institute (ICI), ISI Group” Exhibit C Footnote—“TR: Total Return.ACR:Annual Compound Rate of Return.As of Q2-2010.Source:Bloomberg, The Leuthold Group” This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 5 KIRR, MARBACH PARTNERS VALUE FUND Exhibit A Past Performance Does Not Guarantee Future Results. 6 KIRR, MARBACH PARTNERS VALUE FUND Exhibit B Past Performance Does Not Guarantee Future Results. 7 KIRR, MARBACH PARTNERS VALUE FUND Exhibit C Past Performance Does Not Guarantee Future Results. 8 KIRR, MARBACH PARTNERS VALUE FUND This chart assumes an initial investment of $10,000.Performance reflects fee waivers in effect.In the absence of fee waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to September 30, 2010 September 30, 2010 September 30, 2010 September 30, 2010 Kirr Marbach Partners Value Fund 21.79% (0.72)% 3.96% 4.65% Russell 3000 Index** 10.96% 0.92% 0.09% 1.86% S&P 500*** 10.16% 0.64% (0.43)% 1.14% * December 31, 1998 ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market. This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 9 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – September 30, 2010 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2010 – September 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 4/1/10 9/30/10 4/1/10 – 9/30/10(1) Actual Hypothetical (5% return before expenses) 1,000.00 1,017.80 7.33 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period.The annualized expense ratio prior to expense reimbursement was 1.90%. 10 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets September 30, 2010 Top Ten Equity Holdings as of September 30, 2010 (% of net assets) Lubrizol Corp. % Cognizant Technology Solutions Corp. - Class A % Rosetta Resources, Inc. % Coach, Inc. % Solutia, Inc. % Atlas Air Worldwide Holdings, Inc. % WABCO Holdings, Inc. % Liberty Media-Starz Corp. - Class A % KBR, Inc. % Dollar Tree, Inc. % 11 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments September 30, 2010 Number of Shares Value COMMON STOCKS - 99.7% Basic Materials - 12.6% Lubrizol Corp. $ LyondellBasell Industries NV - Class A* - f Solutia, Inc.* Communications - 10.5% Amdocs Ltd.* Harris Corp. Liberty Media-Starz Corp. - Class A* McGraw-Hill Companies, Inc. Time Warner Cable, Inc. - Class A Consumer Cyclical - 15.0% Ascent Media Corp. - Class A* AutoZone, Inc.* Coach, Inc. Dollar Tree, Inc.* GameStop Corp. - Class A* HSN, Inc.* Consumer Non Cyclical - 5.6% Covidien PLC - f Rent-A-Center, Inc. WellPoint, Inc.* Energy - 6.4% Ensco PLC - ADR - f Rosetta Resources, Inc.* Financial - 12.0% Capital Southwest Corp. CoreLogic, Inc. First American Financial Corp. Janus Capital Group, Inc. Loews Corp. Markel Corp.* Portfolio Recovery Associates, Inc.* Industrial - 24.1% Aecom Technology Corp.* Atlas Air Worldwide Holdings, Inc.* Canadian Pacific Railway Ltd. - f EMCOR Group, Inc.* EnerSys* KBR, Inc. Titan International, Inc. Tyco International Ltd. - f WABCO Holdings, Inc.* Technology - 13.5% Cognizant Technology Solutions Corp. - Class A* eBay, Inc.* Intel Corp. Microsoft Corp. TriQuint Semiconductor, Inc.* TOTAL COMMON STOCKS (Cost $20,824,916) Principal Amount SHORT TERM INVESTMENT - 0.2% Variable Rate Demand Note** - 0.2% $ American Family, 0.10% TOTAL SHORT TERM INVESTMENT (Cost $50,000) Total Investments (Cost $20,874,916) - 99.9% Other Assets and Liabilities, Net - 0.1% TOTAL NET ASSETS - 100.0% $ * -Non-income producing security. ** -Rate in effect as of September 30, 2010. ADR -American Depository Receipt. f -Foreign security. See Notes to the Financial Statements 12 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities September 30, 2010 ASSETS: Investments, at current value (cost $20,874,916) $ Cash Receivable for investment securities sold Dividends receivable Prepaid expenses Receivable for Fund shares sold Interest receivable 4 Total Assets LIABILITIES: Payable for securities purchased Accrued expenses Payable to Adviser Accrued distribution fees Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value, redemption price and offering price per share $ Statement of Operations Year Ended September 30, 2010 INVESTMENT INCOME: Dividend income (net of withholding of $1,983) $ Interest income 50 Total Investment Income EXPENSES: Investment Adviser fees Legal fees Administration fees Transfer agent fees Fund accounting fees Audit fees Distribution fees Federal and state registration fees Directors fees Postage & printing fees Custody fees Other Total expenses before reimbursement Less:Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Change in unrealized appreciation/ depreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 13 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Year Ended Year Ended September 30, 2010 September 30, 2009 OPERATIONS: Net investment income (loss) $ ) $ Net realized gain (loss) on investments ) Change in unrealized appreciation/depreciation on investments Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) — From net realized gains — — Total distributions to shareholders ) — TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including undistributed net investment income (loss) of ($22) and $279,860, respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — Shares redeemed ) ) Net decrease ) ) See Notes to the Financial Statements 14 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. Year Ended September 30, PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) — Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) — — — ) Distributions from net capital gains — — ) ) ) Total distributions ) — ) ) ) Net asset value, end of period $ TOTAL RETURN % )% )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement )% % )% )% )% After expense reimbursement )% % )% )% % Portfolio turnover rate 23
